DETAILED ACTION
 	 This Office Action is in response to the amendment filed on 08/26/2022. Claim 1 has been amended and presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 11/29/2021 are accepted by the examiner.
Priority
 The application is filed on 11/29/2021 and  CON of 15/675,611 filed on
08/11/2017. 
Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
Response to Arguments
2. 	Applicant's arguments in pages 4-6 of the REMARKS filed on 08/11/2022 with respect to the rejection under 35 USC § 103(a) have been considered but are moot in view of the new grounds of rejection. After careful review and in light of Applicant’s amendments, remarks, and Examiner’s newly performed search and consideration, claim 1 is now newly rejected under 35 U.S.C. 103(a) for the reasons specified below.

			Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Stepanik et al. (US 20040075566 A1, hereinafter, Stepanik) in view of Molin et al. (US 20140226010 A1, hereinafter, Molin).
  	Regarding claim 1, Stepanik discloses a sensor processing program integrity test method comprising: receiving, at a first data processor, raw sensor data signals representing raw sensor data from a sensor (Paragraph 0011: raw signal from sensors); 
 	generating, by the first data processor, processed sensor data by processing the raw sensor data signals said representing raw sensor data (Paragraphs 0043, 0049, 0053: system uses the data from atmospheric condition sensor and generate processed data); 
 	receiving, at a second data processor, where the second data processor is physically separated from the first data processor (Paragraph 0064: monitoring applications that communicate with a remotely located control and monitoring center), 
 	the raw sensor data signals representing raw sensor data from a sensor (Paragraph 0009: Both 509 and SMART implement a "stand-alone" independent sensor & transmitter combination according to which each sensor or monitoring station sends data to a remote "master"); 
 	wherein the raw sensor data signals are received at the second data processor by a pathway that does not include said first data processor (Paragraph 0065: System 100 uses path 801 that is example CDPD cellular, while System 300 is in a more remote location not having cellular infrastructure such that it uses path 803, which may be locked into for example the satellite mode using Global Star, at the same time as System 200 uses an auto-selection, auto-switching mode on path 802 to optimize communication economy as long as the CCI is not in alarm mode); 
 	receiving, at the second data processor, the processed sensor data from the first data processor (Paragraph 0023: receiving at least one analog signal and analysis an A/D converter for converting said at least one analog signal to a digital signal); 
 	determining at the second data processor, the second data processor monitoring the raw sensor data (Paragraphs 0045, 0006: data can be analog or digital information gathered by monitoring sensors (e.g. flowmeter, ammeter) ), 
 	[whether a discrepancy exists between the raw sensor data signals representing raw sensor data from a sensor and the processed sensor data by comparing the raw sensor data and the processed sensor data received]; and 
 	generating an indication or alert if a discrepancy is detected (Paragraphs 0009, 0013, 0026: each sensor or monitoring station sends data to a remote "master" …receive an alarm signal from a centrally located (master) sensor unit and transmitter).  


	Stepanik does not explicitly states but Molin from the same or similar fields of endeavor teaches whether a discrepancy exists between the raw sensor data signals representing raw sensor data from a sensor and the processed sensor data by comparing the raw sensor data and the processed sensor data received (Molin, Paragraphs 0016, 0059, 0061, 0065: detect, monitor, and report a variety of operational parameter wherein controller to process the input data and compare the raw or processed input data and determine discrepancy).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether discrepancy as taught by Molin in the teachings of Stepanik for the advantage in order to collect event data, selectively compress and encode the collected event data, and communicate the compressed and encoded data to one or more telematics service providers to monitor, correct, and alert (Molin, Abstract, Paragraph 0176).
				
 					Conclusion

8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Monroe (US 20030025599 A1, cited in 892) discloses a method for identifying the occurrence of an event at a remote location, prioritizing the event, and then, based on the priority, forwarding the event to selected stations on a network incorporates a scheme for tagging the event with the location, type and priority of event at the point where a sensor picks up the event. 

Gutz et al. (US 5233512 A) discloses a method for fault detection in a closed loop feedback control system for an actuator includes modeling the actuator for providing a model output simulating the actuator output in response to a model input which is also the actuator input, and comparing the actuator output and the model output for providing a fault indication upon exceeding a threshold.
9.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498